Citation Nr: 1528011	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  13-09 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include stress, chronic depression, anxiety, and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for asthma and bronchitis.

5.  Entitlement to service connection for hepatitis.

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD) and stomach problems.

7.  Entitlement to service connection for cervical spine disability.

8.  Entitlement to service connection for lumbar condition and low back pain (low back disability).
9.  Entitlement to service connection for swollen right foot.

10.  Entitlement to an increased, initial rating for service-connected right ankle peroneal tendinopathy (right ankle disability), currently rated 10 percent disabling.

11.  Entitlement to an increased, initial rating for service-connected cesarean section scar, currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from January 1988 to January 1995.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran's psychiatric service connection claim is deemed to encompass any mental health disorder diagnosed, not just PTSD (previously claimed as stress).  Although the Veteran originally claimed service connection for as asthma, the evidence shows another possible respiratory disorder, bronchitis.  The issues have been re-characterized on the title page.  Clemons v. Shinseki, 23 Vet App 1 (2009).  

The issues of entitlement to service connection for an acquired psychiatric disorder, GERD and stomach problems, asthma, and cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  Migraine headaches and a swollen right foot were not shown in service or for many years thereafter, and the most probative evidence fails to link the Veteran's current headaches and right foot disability to service.

2.  The Veteran does not have hepatitis.

3.  The Veteran does not have a bilateral hearing loss disability for VA purposes.

4.  The most probative evidence indicates the Veteran's in-service complaints of low back pain resolved without residual disability; there is no competent evidence of arthritis in the lumbosacral spine within one year following discharge from service, and the current low back disability is not shown to be etiologically related to service.

5.  The right ankle disability has been manifested by no worse than moderate limitation of motion.

6.  The Veteran's caesarian section scar measures much less than 144 square inches (929 square centimeters); is linear, superficial, not manifested by limitation of motion or loss of function of the affected area, stable, and is not adherent to underlying tissue; and there was no evidence of edema, disfigurement of face or neck, inflammation, or keloid.




CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for migraine headaches have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for establishing service connection for a swollen right foot have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  The criteria for establishing service connection for hepatitis are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

4.  The criteria for establishing service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

5.  The criteria for establishing service connection for a low back disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

6.  The criteria for an initial rating in excess of 10 percent for the right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5270-74 (2014).

7.  The criteria for an initial rating in excess of 10 percent for service-connected cesarean section scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7804, 7805 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letter dated in May 2011. 

The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

VA has obtained service treatment records (STRs) and post-service treatment records, assisted the Veteran in obtaining evidence.  All known and available records relevant to the issues on appeal have been obtained and associated with the claims file; and the Veteran has not contended otherwise.  

The Veteran was afforded physical examinations and obtained medical opinions as to the etiology and severity of the bilateral hearing loss, low back disability, right ankle disability, and caesarian section scar, which are adequate upon which to base a determination.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Regarding the VA audiological, right ankle, and scar examinations conducted, the examiners were never provided the Veteran's claims file.  However, the medical evidence of record is sufficient to adjudicate the Veteran's hearing loss, right ankle, and cesarean section scar claims without further development and additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran).  

The Veteran has not been afforded VA examinations regarding her migraine headaches, hepatitis, and swollen right foot claims.  The only evidence suggesting a relationship between the Veteran's current conditions and service is unsupported lay assertions.  Accordingly, VA examinations are not required.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case").

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record. Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2014).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss or arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

1.  Migraine Headaches and Swollen Right Foot

The Veteran's STRs are negative for any findings, complaints or treatment for the disabilities at issue.  On the Report of Medical History form on her separation examination in December 1994, she checked "no" to the questions regarding whether she ever had or currently had swollen or painful joints, frequent or severe headaches, or arthritis, rheumatism, or bursitis.  The pertinent physical examinations were normal.

Post-service treatment records note a diagnosis of headache syndromes in November 2007.  Subsequent treatment records note additional complaints and treatment of headaches or migraine headaches.  The Veteran's mother stated that the Veteran first manifested headaches in service.

In August 2005, the Veteran complained of right foot swelling.  A right foot X-ray was normal.  In December 2009, the Veteran complained of right foot pain and an X-ray showed soft tissue swelling.  In an October 2011 VA podiatry consult, she was diagnosed with painful peripheral neuropathy.  The Board notes that the Veteran is already in receipt of service connection for a right ankle disability.

As noted above, the evidence reflects that the Veteran suffers from current headaches and peripheral neuropathy of the right foot, the first element for establishing service connection has been met.  However, before service connection can be established, there must be competent evidence of a link between the current conditions and service.

The Veteran has not submitted any competent evidence that associates her current migraine headaches or peripheral neuropathy of the right foot to a disease, injury, or event in service.  To the extent that the Veteran or her mother believes that these conditions are related to her active service, as a lay person, they have not shown that she has specialized training sufficient to render such opinions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of a such disabilities require medical testing and medical expertise to determine.  Moreover, whether any symptoms in service or following service are in any way related to her current disabilities is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's opinions regarding the etiology of her current migraine headaches and swollen right foot are not competent medical evidence. 

The Board finds the post-service treatment records revealing no complaints or findings of any migraine headaches and right foot problems from 1995 to 2007, and 2005, respectively weigh against the claims.  See generally, AZ v. Shinseki, 731 Fed. Cir. 1303 (2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (recognizing that lengthy periods of time without symptoms or treatment can weigh against a claim).  

In sum, headaches and a right foot disability were not shown in service, right foot arthritis was not shown within one year following discharge from service, and there is no probative evidence which indicates the current headaches or peripheral neuropathy of the right foot is related to service.  Accordingly, service connection for migraine headaches and a swollen right foot are not warranted.

2.  Hepatitis 

The Veteran's STRs note that she complained of nausea, vomiting and lower abdominal pain in August 1988, and hepatitis was ruled out.  The diagnosis was probable viral gastroenteritis.  In January 1990, the Veteran reported a history of hepatitis, but it was noted that it was not confirmed by labs.  The Veteran denied any jaundice or hepatitis on her December 1994 separation examination, and pertinent physical examination was normal.

On her application for service connection for hepatitis in May 2011 she essentially noted the August 1988 in-service treatment and stated that her stomach has not been the same since then.  

The Veteran's post-service treatment records show no medical evidence of hepatitis. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  Thus, in the absence of evidence of hepatitis, there is no reasonable basis to establish service connection.

Although the Veteran is competent to state the symptoms she experiences, there is no indication that she has specialized training in diagnosing hepatitis.  See Jandreau, supra.  Thus, the Veteran's opinion as to whether she currently suffers from hepatitis is not competent medical evidence.  Accordingly, service connection for hepatitis is not warranted.

The Board notes the Veteran's assertions that her stomach has not been the same since August 1988 when she was in service, and the Veteran was treated for gastrointestinal conditions in service.  The Board is remanding entitlement to service connection for GERD and stomach problems for further development and consideration.   

3.  Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

With respect to claims for service connection, the first question to be answered is whether a claimant suffers from a current disability.  The evidence does not reflect that the Veteran meets the criteria for hearing loss disability pursuant to 38 C.F.R. § 3.385. 

The Veteran's STRs include audiograms on entrance into service in October 1987, in February 1988, October 1990, November/December 1990, and upon separation from service in December 1994 which did not demonstrate decibel loss constituting hearing loss for VA purposes pursuant to 38 C.F.R. § 3.385. 

The Veteran underwent a VA audiological consultation in May 2011.  She complained of gradual, subjective hearing loss.  She stated that she was exposed to noise in service and not provided hearing protection.  Her word recognition scores were 100 percent in both ears, and her puretone testing was within normal limits between 250 to 8000 Hertz in both ears.  

The Veteran underwent a VA audiological examination in June 2011.  The Veteran's claims file was not reviewed.  Examination findings showed speech discrimination scores of 100 percent in both ears.  In the right ear, pure tone thresholds were 10, 10, 15, 10, and 10 decibels, at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  At those same frequencies, left ear puretone thresholds were 10, 15, 10, 20, and 20 decibels, respectively.  The diagnosis was clinically normal hearing in both ears.  

The Veteran underwent a VA audiological examination in June 2013.  The Veteran's claims file was not reviewed.  Examination findings showed speech discrimination scores of 100 percent in both ears.  In the right ear, pure tone thresholds were 10, 15, 15, 10, and 10 decibels, at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  At those same frequencies, left ear puretone thresholds were 10, 15, 10, 15, and 15 decibels, respectively.  The diagnosis was normal hearing in both ears.  

These findings do not satisfy the criteria for hearing loss disability under 38 C.F.R. § 3.385, as all of the puretone thresholds are under 26 decibels and the speech discrimination scores were not less than 94 percent.  In addition, the audiologists stated that the Veteran's hearing was normal.  Accordingly, the Veteran does not meet the criteria of bilateral hearing loss for VA purposes.  38 C.F.R. § 3.385.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110.  In the absence of proof of present disability there can be no valid claim.  See Brammer, Degmetich, supra. (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff, supra.  There is no evidence of hearing loss meeting the criteria of 38 C.F.R. § 3.385 at any time.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Thus, in the absence of evidence of a current hearing loss disability which meets the criteria of 38 C.F.R. § 3.385, there is no reasonable basis to establish service connection.

Although the Veteran is competent to state the symptoms she experiences, there is no indication that she has specialized training in diagnosing audiological disorders or determining their severity.  See Jandreau, supra.  In this regard, diagnosing sensorineural hearing loss requires specific audiological testing.  Thus, the Veteran's opinion as to whether she currently suffers from hearing loss disability for purposes of 38 C.F.R. § 3.385 is not competent medical evidence.  The Board finds the VA audiological examinations to be significantly more probative than lay contentions as to the current presence of hearing loss disability.  Accordingly, service connection for bilateral hearing loss is not warranted.

4.  Low Back Disability

The Veteran's STRs show she was treated for musculoskeletal back pain in September 1989 after some heavy lifting.  She was involved in a motor vehicle accident in July 1990 and was diagnosed with back strain status post motor vehicle accident.  She denied recurrent back on separation examination in December 1994, and her spinal examination was normal.  

Post-service treatment records show she was treated for lumbago and sacrum sprain in September 2008 due to lifting her 76-pound daughter two weeks ago.  The Veteran had subsequent treatment for low back pain.  

A VA joints examination was conducted in June 2011.  The Veteran described her in-service lifting injury and the onset of low back pain.  The examiner diagnosed mild lumbar degenerative disease at L5-S1.  After a review of the Veteran's claims file, the examiner stated that the Veteran's STRs do not document objective findings of a high energy injury to the soft tissues or osseus structures of the lumbar spine.  In the absence of such findings any microtrauma sustained in service would be insufficient to initiate a posttraumatic or chronic inflammatory process.  In addition, the Veteran's X-rays do not reveal advanced degenerative changes and are therefore, inconsistent with a posttraumatic process.  The examiner concluded that the Veteran's lumbar condition is less likely as not caused by or the result of service.

As noted above, the evidence reflects that the Veteran suffers from a current disability of the low back; thus, the first element for establishing service connection has been met.  However, before service connection can be established, there must be competent evidence of a link between the current condition and service.

The only medical opinion of record addressing the relationship between the current conditions and service is that of the June 2011 VA examiner, and such opinion is against the claim.  The Board finds the June 2011 VA medical opinion persuasive, as it was based on a thorough examination of the Veteran and included a detailed discussion of all relevant facts.  The examiner offered a rational and plausible explanation for concluding that the Veteran's mild lumbar degenerative disease at L5-S1 was not incurred in service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion). 

Although the Veteran is competent to state the low back symptoms she experiences, there is no indication that she has specialized training in diagnosing such disability.  See Jandreau, supra.  Thus, the Veteran's opinion as to whether she currently suffers from a low back condition related to an incident in service is not competent medical evidence.  

Accordingly, service connection for a low back disability is not warranted.


5.  Conclusions

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

B.  Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.4, 4.59 (2014).

The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

1.  Right Ankle Disability

The Veteran's right ankle disability is rated under Diagnostic Code 5271.  Diagnostic Code 5271 addresses limitation of motion of the ankle.  Under this code, a 20 percent rating is warranted for marked limitation of motion and moderate limitation of motion warrants a 10 percent evaluation.  38 C.F.R. §§ 4.71a, Diagnostic Code 5271.  Normal range of motion of the ankle is characterized by plantar flexion to 45 degrees and dorsiflexion to 20 degrees.  See 38 C.F.R. § 4.71a, Plate II.

The terms "slight," "moderate," and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just," and all evidence must be evaluated in deciding rating claims.  38 C.F.R. § 4.6.

On VA examination in June 2011, right ankle dorsiflexion was 0 to 20 degrees, and plantarflexion was 0 to 40 degrees.  There was no objective evidence of pain following repetitive motion.  There was no ankylosis.  Right ankle X-rays found no evidence of significant degenerative changes or acute osseous abnormality.  The examiner noted that the disability would create no significant effects on the Veteran's usual occupation of teacher's assistant.  The disability would have mild effects on some of the Veteran's usual daily activities, and moderate effects on her ability to exercise and play sports.  

The Veteran underwent another VA examination in June 2013.  Upon objective examination, plantar flexion was 45 degrees or greater, and dorsiflexion was 20 degrees or greater.  There was no objective evidence of painful motion.  After repetitive use, there was no additional limitation of motion, functional loss, or functional impairment.  There was no localized tenderness or pain on palpation of the joints or soft tissue of the ankle, muscle strength testing was 5/5, there was no laxity, and no ankylosis.  

The Veteran reported that she had to stand for as long as 45 minutes and lost two days of work due to her right ankle in the last year.  She reported being bothered intermittently with pain and swelling, and more so with prolonged standing and walking.  The examiner stated that the Veteran's right ankle does not render her unable to secure and maintain substantially gainful employment, as she can do work that does not involve prolonged standing or prolonged walking.  The examiner added that she is currently working as a teacher's assistant successfully that does not involve prolonged standing or walking.  

The weight of the evidence does not demonstrate marked limitation of motion which would warrant a 20 percent rating under Diagnostic Code 5271.  As the Veteran is not shown to have ankylosis, dorsiflexion is full (20 degrees), and her plantar flexion is limited at most by 5 degrees from full (40 degrees), her limitation more nearly approximates moderate disability under Diagnostic Code 5271.

With respect to the possibility of entitlement to an increased evaluation under 38 C.F.R. §§ 4.40, 4.45, 4.59, the Board has also considered whether an increased evaluation could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998).  The Board finds that the evidence of record does not support an evaluation in excess of 10 percent due to functional loss.  On both VA examinations, with three repetitions, the range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance.  Under Deluca, pain must cause additional restricted range of motion, not already contemplated by the assigned rating, so as to warrant the assignment of a higher rating.  Here, the Veteran's range of motion was not additionally limited and is adequately compensated by the 10 percent rating assigned.  The Board notes the Veteran's complaints of pain, flare-ups, give way, stiffness, weakness, and effusions with prolonged walking and standing.  Even with the Veteran's subjective complaints and objective findings, there is no evidence of record suggesting that he has marked limitation of motion or ankylosis of the right ankle.  Therefore, an increased evaluation is not warranted based on application of 38 C.F.R. §§ 4.40, 4.45, and DeLuca.

The Board has also considered evaluation of the Veteran's right ankle disability under other diagnostic criteria for the right ankle joint.  Because, however, she does not display ankylosis of the ankles or subastragalar or tarsal joints, or malunion of the os calcis or astragalus, and has not required an astragalectomy, a higher rating is not warranted under other diagnostic codes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270-74.  Staged ratings have been considered but are not warranted.

2.  Cesarean Section Scar

The Veteran's scar was evaluated in June 2011.  The scar was located on her lower abdomen, was 13 centimeters in length, painful, and superficial.  There were no signs of skin breakdown, inflammation, edema, keloid formation, or other disabling effects.  The examiner indicated that there were no significant effects on her occupation or daily activities.  

VA examination in June 2013 found one linear 12 centimeter scar which the Veteran reported was sometimes painful when touched.  It was stable.  The scar was 19 years old, barely visible, and did not affect any of the Veteran's functioning or ability to work.  The examiner stated that the Veteran scar symptoms are out of proportion to the clinical findings, and that the scar was barely visible.

The Veteran's scar is currently rated under 38 C.F.R. § 4.118, Diagnostic Code 7804. 
Under Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  A 20 percent rating is warranted for three or four scars that are unstable or painful.  A 30 percent rating is warranted for five or more scars that are unstable or painful.  38 C.F.R. § 4.118 (2014).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1) (2014).  If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (2).  Scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  Note (3).

No higher rating is warranted under Diagnostic Code 7804 unless there are three or more painful or unstable scars are involved, which is not the case here.  As the Veteran only has one scar, entitlement to a higher rating is not warranted under this Diagnostic Code.  

Under Diagnostic Code 7805, any disabling effects of other scars (including linear scars), and other effects of scars rated under Diagnostic Codes 7800-04 not considered in a rating provided under Diagnostic Codes 7800-04 are to be rated under an appropriate diagnostic code.  38 C.F.R. § 4.118.

The VA examiners have noted that the Veteran's scar does not affect any functioning or employment.  Therefore, entitlement to a higher rating under this Diagnostic Code is not warranted.  

As the Veteran does not have a service-connected scar of the head, face, or neck or deep or burn scar, entitlement to a rating under Diagnostic Codes 7800-02 is not warranted. 

Therefore, entitlement to a higher rating for the one painful scar is denied.  




3.  Conclusion

The preponderance of the evidence is against ratings higher than the currently assigned 10 percent for right ankle disability, and 10 percent for caesarean scar.  As a preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

4.  Extraschedular Consideration

A claim must be referred for consideration of an extraschedular rating where a veteran's service-connected disabilities present an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2014).  The threshold element for an extraschedular rating, "an exceptional disability picture," is met where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disabilities.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Board finds that the rating criteria contemplate the Veteran's disabilities.  The rating criteria in the schedule reasonably describe the Veteran's symptomatology, as set forth in detail above.  The rating criteria also provide for additional or more severe symptoms than currently shown by the evidence.  Therefore, the Board finds that she does not present an exceptional or unusual disability picture such that referral for consideration of an extraschedular rating is warranted.


5.  Unemployability Consideration

Finally, the Board finds that the record does not reasonably raise the issue of whether the Veteran is incapable of obtaining and maintaining substantially gainful employment due to her service-connected right ankle and scar.  According to Rice v. Shinseki, 22 Vet. App. 447 (2009), a veteran's claim for a higher rating may require a determination as to whether he is entitled to a total disability rating based on individual unemployability (TDIU).  Although the record contains some evidence that the symptoms of her right ankle disability would negatively impact her job performance, the Board finds that there is insufficient evidence in the record to support a finding that the Veteran is incapable of obtaining and maintaining gainful employment due to these symptoms.  As such, the Board finds that the issue of TDIU has not been reasonably raised by the record and thus is not within the scope of the appeal.


ORDER

Entitlement to service connection for migraine headaches is denied.

Entitlement to service connection for a swollen right foot is denied.

Entitlement to service connection for hepatitis is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for a low back disability is denied.  

Entitlement to an increased initial rating for right ankle disability is denied.  

Entitlement to an increased initial rating for cesarean section scar is denied.



REMAND

In a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  

Regarding her psychiatric disorder claim, the Veteran submitted a statement signed in April 2013 from a private psychologist.  The psychologist stated that the Veteran was suffering from PTSD due to her service-connected disabilities.  

She was afforded a VA examination in February 2014.  The VA examiner found that the Veteran did not have PTSD, and diagnosed depression with anxious distress.  However, the examiner did not render an opinion regarding whether the diagnosed depression was caused or aggravated by service or by her service-connected disabilities.  Therefore, an additional opinion is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided). 

Regarding the GERD and stomach problems claim, the Veteran STRs note she was diagnosed in service with probable viral gastroenteritis in August 1988, questionable gastritis in September 1988, viral gastritis in May 1989, acute enterocolitis in October 1990, and gastroenteritis in June 1990 and June 1991.

Regarding the cervical spine claim, the Veteran was involved in an in-service motor vehicle accident in July 1990.  She complained of musculoskeletal pain, and trapezius strain was diagnosed.  There was no neck pain.  One week after, she complained of neck pain.  

Regarding the asthma and bronchitis claim, the Veteran was diagnosed bronchitis, questionable viral in service in September 1991.  The Veteran was diagnosed with asthma in March 2011.  Subsequent treatment records show treatment for asthma.

Therefore, examinations with opinions regarding her GERD and stomach problems, cervical spine, and asthma and bronchitis claims are needed to determine if the Veteran suffers from a current disability due to service.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Relevant treatment records from the San Diego VA Medical Center and associated outpatient treatment clinics dating since November 2013 should be obtained.  If any requested records are not available, the Veteran should be notified of such.

2.  After the above development is completed to the extent possible, return the claims file to the psychiatrist who conducted the February 2014 VA examination, if available, to obtain an addendum opinion.  If that psychiatrist is not available, the file should be forwarded to a psychiatrist or psychologist to obtain the opinion.  If a new examination is deemed necessary to respond to the questions presented, one should be scheduled.  After review of the claims file, the examiner should respond to the following:

(a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's psychiatric disability, characterized in February 2014 as "depression with anxious distress," was caused by her service-connected disabilities?  Please provide the rationale for the opinion.

(b) If the psychiatric disability was not caused by the service-connected disabilities, is it at least as likely as not that it has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by the service-connected disabilities?  If the examiner finds that the Veteran's psychiatric disability was permanently worsened beyond normal progression (aggravated), he or she should attempt to quantify the degree of aggravation beyond the baseline level of disability of the psychiatric disability.  Please provide the rationale for the opinions.

3.  Schedule the Veteran for a VA gastrointestinal examination to determine the nature of her claimed GERD and stomach problems and to obtain an opinion as to whether such is related to service.  All tests and studies deemed necessary should be conducted and the results reported.  The claims file must be reviewed in conjunction with the examination.  Specifically, based on examination of the Veteran and review of the claims file, the examiner should state an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran has a current GERD or stomach problems that arose during service or is otherwise related to service, to include the symptomatology treated in-service.  The examiner should explain the reasoning for the conclusions reached.

4.  Schedule the Veteran for a VA cervical spine examination to determine the nature of her claimed cervical spine disability and to obtain an opinion as to whether such is related to service.  All tests and studies deemed necessary should be conducted and the results reported.  The claims file must be reviewed in conjunction with the examination.  Specifically, based on examination of the Veteran and review of the claims file, the examiner should state an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran has a current cervical spine disability that arose during service or is otherwise related to service, to include the in-service motor vehicle accident in July 1990.  The examiner should explain the reasoning for the conclusions reached.

5.  Schedule the Veteran for a VA respiratory examination to determine the nature of her claimed respiratory disability and to obtain an opinion as to whether such is related to service.  All tests and studies deemed necessary should be conducted and the results reported.  The claims file must be reviewed in conjunction with the examination.  Specifically, based on examination of the Veteran and review of the claims file, the examiner should state an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran has current asthma or bronchitis that arose during service or is otherwise related to service, to include the in-service treatment for questionable viral bronchitis in September 1991.  The examiner should explain the reasoning for the conclusions reached.

6.  After conducting any additional development deemed necessary, the claims should again be reviewed.  If the claims remain denied, the Veteran and her attorney should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


